IN THE SUPREME COURT OF THE STATE OF NEVADA


                     JAYON ANDERSON,                                            No. 84182
                                              Appellant,
                                   vs.
                     THE STATE OF NEVADA,
                                                                                         FILED
                                       Respondent.
                                                                                         MAR 1 5 2022
                                                                                       ELIZAI3ETH A. BROM
                                                                                     CLERK OF UPREME COURT

                                           ORDER DISMISSING APPEAL                  ay
                                                                                          DEP Trs RK"
                                                                                                ytr  Y


                                 This is a pro se appeal frorn a district court order denying a
                     motion for credit for time served to correct illegal sentence. Eighth Judicial
                     District Court, Clark County; Crystal Eller, Judge.
                                 Because no statute or court rule permits an appeal from an
                     order denying a motion for credit for time served, this court lacks
                     jurisdiction to consider this appeal. Castillo v. State, 106 Nev. 349, 352, 792
                     P.2d 1133, 1135 (1990) (explaining that court has jurisdiction only when
                     statute or court rule provides for appeal). Accordingly, this court
                                 ORDERS this appeal DISMISSED.'


                                                                           J.
                                              Silver


                                                , J.
                     Cadish                                      Pickering


                           'A claim for additional presentence credit is a challenge to the validity
                     of the judgment of conviction and sentence and therefore must be raised in
                     a postconviction petition for a writ of habeas corpus. See Griffin v. State,
                     122 Nev. 737, 744, 137 P.3d 1165, 1169 (2006). We express no opinion as to
                     whether appellant could meet the procedural requirements of NRS Chapter
SUPREME COURT        34.
     OF
   NEVADA

101 I947A   Q(CFP.
                                                                                              - 08 D3
                      cc:   Hon. Crystal Eller, District Judge
                            Jayon Anderson
                            Attorney General/Carson City
                            Clark County District Attorney
                            Eighth District Court Clerk




    SUPREME COURT
         . OF
       NEVADA


(   C)) 1447A 4i0r.
                                                           2